 In the Matter of DALLAS POWER & LIGHT COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-69, AFLCase No. 16-R-951SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDORDERSeptember 19, 1944On August 15, 1944, pursuant to a Decision and Direction of Elec-tion issued by the Board on July 31, 1944,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Sixteenth Region (Fort Worth, Texas).Upon theconclusion of the election, a Tally of Ballots was furnished the partiesin accordance with the Rules and Regulations of the Board.The Tally indicated that of approximately 111 eligibles in the votinggroup 92 cast valid votes, 64 of which were cast for the Union, and28 against the Union.2On August 19, 1944, the Company filed "Objections to the Conductof the Election and Conduct Affecting the Result of the Election,"alleging in'substance, that the Tally of Ballots did not truly indicatethe approximate number of eligible voters in the appropriate unit.On August 28, the Regional Director issued and duly served on theparties a Report on Objections, finding that a substantial and repre-sentative number of eligible voters participated in the election andthat the Objections of the Company raised no substantial and materialissues.He recommended that the Objections be overruled. On August30, 1944, the Company filed Exceptions to the Regional Director'sReport on Objections, alleging, in substance, that there were ap-proximately 137 eligible voters in the unit,3 that the Tally of Ballotsmisstated this number, and that the effect of this error "is to establishconfusion and uncertainty regarding the unit of employees to be157N.L.R.B.791.-2 In addition,the ballots of five employees were challenged.8According to the Company,42 of these employees are in the armed services of theUnited States and 95 are presently engaged in the Company'smanufacturing activities.58N. L. R. B., No. 75.409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by the Bargaining Agent." It requested that the Tallyof Ballots be corrected so as to indicate that there were 137 eligiblevoters in the appropriate unit.On September 11, 1944, the Union filed a "Petition for Interpreta-tion of the Board's Decision and Direction of Election of Date July31, 1944," alleging, in effect, that the Company has indicated that itwill refuse to bargain collectively with respect to certain classifica-tions of employees,` contending that such employees are supervisorywithin the meaning of the Board's customary definition.On Septein-ber 13, 1944, the Company filed a motion to dismiss the Union'spetition.After due consideration of the Objections of the Company, theRegional Director's Report thereon, the Company's Exceptions, thePetition of the Union, the Company's motion to dismiss the petition,and the entire record in the "case, we find, in accordance with the Re-gional Director's Report, that a substantial and representative num-ber of employees participated in the election, and that no substantialand material issues affecting the conduct of the election have beenraised by the Objections.Whether or not there were 137 or 111 eligiblevoters in the appropriate unit, it is clear that a majority cast ballots.Obviously no confusion or uncertainty as to the unit results from thealleged error in stating the approximate number of eligibles.Accord-ingly, the Objections are overruled.However, there is insufficientevidence in the record upon which to base a finding with respect tothose classifications of employees which are the subject of the Union'sPetition.Since the pay roll submitted by the Company containingthe eligible voters indicates that there are but 17 employees in theseclassifications, and since it appears that only 5 sought to vote andwere challenged, it is apparent that the votes of employees in the dis-puted classifications are insufficient to disturb the results of the elec-tion.We shall, therefore, certify the Union as the collective bargain-ing representative of those employees of the Company in the unit pre-viously found appropriate. In addition, we hereby deny the Com-pany's motion to dismiss the Union's petition, and shall direct thatthe record be reopened for the purpose of receiving evidence withrespect to the supervisory status of the employees engaged in theclassi-fications in question.Upon the evidence thus obtained, we shall issuea supplemental decision determining whether or not the employeesin these classifications form part of the collective bargaining unit forwhich the Union will have been certified.4,and Foremen,Utility,in the Overhead Lines Division Foremen, Cable,and Foremen,Utility, in the UndergroundLines Division;and Foremen,Service,iri"the'Tiefei-Divisfon. DALLAS POWER & LIGHT COMPANY411CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amendedIT IS HEREBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local B-69, AFL, has been designated and selected by amajority of all employees of Dallas Power & Light Company, Dallas,Texas, engaged in its overhead construction division, undergroundconstruction division, meter division, and trouble division, includingsenior 'clerks of the trouble division, but excluding stenographers,chief clerks, senior clerks of all divisions except the trouble division,foremen-line (supervisory) Class A-1 and A, foremen-operating-polesetting, foremen-operating-transformer repair, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, the aforesaid organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, or other conditions ofemployment.ORDERIT IS HEREBY ORDERED that the record in the above-entitled proceedingbe reopened and a further hearing be held for the purpose of receivingevidence with respect to the supervisory status of employees of DallasPower & Light Company, Dallas, Texas, engaged as Foremen, LineWorking, and Foremen, Utility, in its Overhead Lines Division; Fore-men, Cable, and Foremen, Utility, in its Underground Lines Division;and Foremen, Service, in its Meter Division; andIT IS FURTHER ORDERED that this proceeding be referred to the Re-gional Director for the Sixteenth Region for the purpose of conduct-ing such further hearing, and that the said Director be, and he herebyis, authorized to issue notice thereof.